Citation Nr: 1439031	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral foot disabilities, to include flat feet (pes planus), plantar fasciitis, and retained foreign body.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 20 percent for lower extremity radiculopathy.  

4.  Entitlement to an initial disability rating in excess of 10 percent for a left knee sprain/strain with chondromalacia.  

5.  Entitlement to an initial compensable disability rating for granulomatous disease.  

6.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) (previously rated as depressive disorder, not otherwise specified).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1994 and from January 2003 to July 2005.  He additional had unverified periods of Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008, October 2010, and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the April 2008 rating decision, the RO denied entitlement to service connection for bilateral flat feet.  

In the October 2010 rating decision, the RO granted service connection for the depressive disorder, and assigned a 10 percent disability rating, effective July 24, 2009.

In the March 2012 rating decision, the RO, in relevant part, granted service connection for lumbar spine DDD, for left lower extremity radiculopathy, for the left knee disability, and for granulomatous disease, and assigned disability ratings and effective dates for these disabilities.

On a December 2008 VA Form 9, the Veteran requested a Board hearing.  However, on subsequent copies of VA Form 9 submitted in November 2010, December 2011, and May 2013, he indicated that he did not want a Board hearing.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In December 2013, the Board remanded the current claims on appeal for further evidentiary development.  The Board additionally remanded a claim of entitlement to service connection for a left side nose disorder.  However, in a May 2014 rating decision, service connection was granted for allergic rhinitis/sinusitis, thus satisfying the Veteran's appeal with respect to that claim.  The Board additionally disposed of multiple additional issues in the December 2013 decision.

Although the Veteran originally claimed service connection for bilateral flat feet, review of medical evidence shows additional foot diagnoses, including plantar fasciitis and retained foreign bodies.  Thus, the claim on appeal is expanded to include any such foot disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to higher disability ratings for service-connected lumbar spine DDD, service-connected lower extremity radiculopathy, service-connected left knee disability, and service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has a current right foot disability that was at least as likely as not incurred during service. 

2.  The Veteran has current left foot plantar fasciitis which consists of superimposed disability on preexisting congenital pes planus.

2.  The Veteran's service-connected granulomatous disease of the lungs has been described as consisting of healed and inactive mycotic lesions; however, he still suffers from occasional productive cough and potentially related occasional night sweats.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral foot disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for an initial 30 percent disability rating for granulomatous disease of the lungs have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes (DCs) 6834-6839 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a February 2007 letter, the RO provided the Veteran with notice to substantiate a claim for service connection for a lung condition under the provisions of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required with regard to the increased rating claim for granulomatous on appeal.  Moreover, as the service connection claim is being granted, this result is fully favorable to the Veteran, obviating the need to discuss VCAA compliance as to this issue.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA treatment records have been associated with the claims file and the Veteran has been afforded multiple VA examinations.  Collectively, the evidence of record adequately describes the severity of his service-connected lung disability.  

Moreover, the Board finds that the AOJ substantially complied with the Board's December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim, in relevant part, to obtain outstanding VA treatment records, and to afford the Veteran a new VA examination to assess the severity of his service-connected lung disability.  The VA treatment records were obtained and the Veteran was afforded a new VA examination in April 2014.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating claim for granulomatous disease.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A.  Right Foot Disability 

A review of the record reveals a current right foot disability.  During an April 2014 VA examination, the Veteran was diagnosed with bilateral flat feet, and a retained foreign body of the right foot consisting of an opaque object noted at the plantar surface, at the distal aspect of the third metatarsal.  

The Veteran's service treatment records show that he injured his right foot in April 1991, after catching the foot on the turret of a tank.  X-rays showed a faintly opaque foreign body noted at the plantar aspect of the foot as the level of the distal aspect of the third metatarsal. 
	
The April 2014 VA examiner noted the Veteran's current pain on the plantar surface of the foot, and the absence of objective evidence of plantar fasciitis.  He gave the opinion that although it was unclear when the noted foreign object became embedded in the Veteran's right foot, the object was at least as likely as not present during service, and was therefore related to military service.  Based on this opinion, the elements for service connection are found to be met.

Notably, as the Veteran's May 1984 military entrance examination did not indicate any finding indicative of a foreign body retained in his right foot, or any other foot disability other than pes planus, he was presumed to have been in sound condition with respect to other foot disability.  See 38 C.F.R. § 3.304(b) (2013). 

      B.  Left Foot Disability

Review of the record indicates that the Veteran has suffered from plantar fasciitis involving the left foot as recently as January 2008, immediately preceding the current appellate period.  Thus, the Board will concede that the current disability requirement is met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The April 2014 VA examiner opined that the Veteran's pes planus noted on the May 1984 entry examination was congenital and that it was not aggravated by military service beyond its natural progression.  The examiner further opined, however, that the Veteran's development of occasional plantar fasciitis was at least as likely as not related to the preexisting pes planus.  The Veteran's service treatment records reveal that left foot plantar fasciitis was first diagnosed during an October 1991 podiatry consultation.

A congenital or developmental defect is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90 (July 18, 1990).  The April 2014 VA examiner's opinion effectively establishes that the Veteran's left foot plantar fasciitis was a superimposed disability incurred during service as a result of the Veteran's congenital pes planus.  

As the examiner's opinion relates the superimposed disability of plantar fasciitis to the Veteran's service, the elements for service connection are met. 

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and his claim for service connection for bilateral foot disabilities is granted.  38 U.S.C.A. § 5107(b) see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Increased Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's service-connected granulomatous disease of the lungs has been described as consistent with a mycotic lung infection, and has been evaluated under the corresponding rating criteria for mycotic lung diseases, consisting of Diagnostic Codes 6834 through 6839.  The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a) (2013).  

Under the rating criteria for a mycotic lung disease, a 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.  A 50 percent rating is warranted for chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemopytosis or productive cough.  A noncompensable rating is to be assigned for healed and inactive mycotic lesions that are asymptomatic.  See 38 C.F.R. § 4.97, DCs 6834-9 (2013).

VA treatment records indicate that the Veteran has had occasional cough throughout the pendency of his appeal.  An August 2007 treatment report noted a chronic dry cough with no sputum or fever for three to four months.  A subsequent November 2007 pulmonary consultation report noted a chronic cough.  An abnormal chest CT scan noted stable nodular and ground glass opacities.  An August 2008 treatment report noted that the Veteran's chronic cough had largely resolved.  A February 2009 treatment report noted that he had not had a cough lately.   A March 2009 treatment report noted that he had an occasional cough.   A non-productive cough is noted periodically in continuing VA treatment records.  

More recently, in November 2012 he was again noted to have a cough.  In January 2013 he was noted to have had a dry cough for several days.  In December 2013, he denied having a chronic cough, however, later in January 2014, his cough was again noted to be present.  The Veteran denied having night sweats or fevers.  

During a January 2012 VA examination, the Veteran's lung disability was noted to be a mycotic lung infection.  The examiner noted that the lung disability consisted of healed and inactive mycotic lesions.  Night sweats were noted to be present.  

During a more recent April 2014 VA examination, a VA examiner noted that the Veteran's mycotic lung disability consisted of healed and inactive mycotic lesions, but that he had an occasional productive cough and night sweats.  Notably, an April 2009 VA psychology report noted that the Veteran also had cold night sweats associated with psychiatric disability.  

The evidence appears to indicate that although the Veteran has been found to have healed inactive mycotic lesions, he still suffers from occasional productive cough and occasional night sweats.  Based on this evidence, the Board affords the Veteran the benefit of the doubt and finds that a 30 percent disability rating for chronic pulmonary mycosis with minimal symptoms such as productive cough is warranted for the entire appellate period.  In short, a historical view of the Veteran's disability shows that although his mycotic lesions have been noted be healed, he still suffers from occasional cough symptoms.  See 38 C.F.R. § 4.7.

Although a 30 percent disability rating is warranted, the evidence does not support a finding that the next higher 50 percent disability rating is warranted where the Veteran has not been found to require suppressive therapy for a mycotic lung disorder.  Similarly, a 100 percent rating is not warranted where the Veteran has not been found to have persistent fever, weight loss, night sweats, or massive hemoptysis.  Although night sweats have been present, these have been described as occasional in nature, and may also be associated with psychiatric disability.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence shows that a 30 percent disability rating is warranted for the Veteran's service-connected granulomatous disease affecting the lungs.  

      C.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected granulomatous disease of the lungs, described as a mycotic lung disease (i.e., healed and inactive mycotic lesions; however, with symptoms of productive cough and occasional night sweats), are contemplated by the rating criteria set forth above, and reasonably describe this service-connected disability.  The rating criteria are, therefore, adequate to evaluate the service-connected right ankle disability and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has continued to be employed throughout the appellate period.  Thus, consideration of a TDIU is not warranted at this time.


ORDER

Entitlement to service connection for bilateral foot disabilities is granted.

Entitlement to an initial 30 percent disability rating for service- connected granulomatous disease is granted for the entire appellate period.



REMAND

The severity of the Veteran's service-connected lumbar spine DDD was evaluated during the April 2014 VA examination.  The examiner noted that he experienced flare-ups of lumbar spine disability but indicated that a determination with respect to additional limitation of function during flare-ups could not made without resorting to mere speculation.  The examiner did not clearly indicate why information required to provide such opinion could not be garnered.  Notably, such determinations are required by VA regulations as interpreted by courts, thus, remand for a new VA examination is necessary.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Such examination should necessarily evaluate the severity of current lower extremity radiculopathy, in light of credible reports of bilateral involvement. 

Additionally, the severity of the Veteran's service-connected left knee disability was last evaluated during a January 2012 VA examination.  The examination report and evidence of record notes flare-ups of left knee disability, however, the examiner did not provide an opinion with respect to additional limitation of function during flare-ups.  Therefore, remand for a new left knee examination is also necessary.  

Finally, with respect to the increased rating claim for service-connected PTSD, the Board notes that in the prior December 2013 decision, it granted service connection for PTSD and remanded the claim for an increased disability rating for a depressive disorder in order to obtain a medical opinion with respect to the different manifestations of the PTSD and depressive disorder.  In an April 2014 VA examination, an examiner found that only PTSD was diagnosed, and thus did not opine as to different manifestations between PTSD and depressive disorder.  

Additionally, in a January 2014 rating decision, the AOJ changed the rating assignment for depressive disorder to PTSD and assigned a 30 percent disability rating.  There was no indication, however, as to whether this rating assignment satisfied the Veteran's appeal.  The law provides that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the increased rating issue for PTSD/depressive disorder remains in appellate status.  Nonetheless, as the Board finds that the April 2014 mental examination was inadequate, and as no supplemental statement of the case was issued following the January 2014 rating decision, it appears that the AOJ has not adequately addressed the issue.  This issue must, therefore, be remanded for a new VA examination and for issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic/neurological examination of his lumbar spine and left knee.  The examiner should indicate that a complete copy of this REMAND was made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected lumbar spine and left knee disabilities, and fully describe the extent and severity of those manifestations.  

With respect to the lumbar spine disability, the examiner should specifically address the following:

A)  Report the Veteran's ranges of motion of the thoracolumbar spine in degrees, and state the point at which any pain is demonstrated.

B)  Determine whether the service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.  (Even if flare-ups are denied by the Veteran, the examiner must still comment as to the functional impact of the previously reported flare-ups at the prior examination.)

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine, and if so, the angle of such ankylosis.

D)  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician."  

To the extent possible, report periods of incapacitating episodes due to IVDS, if any, during 12-month periods throughout the pendency of the Veteran's appeal (since January 2007).

E)  Given the Veteran's credible reports of lumbar spine radiculopathy into the bilateral extremities, determine to what extent the Veteran experiences neurological disability associated with the service-connected lumbar spine disability.  Provide an approximate date for the onset of such neurological disability.  Identify the specific nerve(s) affected together with the degree of paralysis caused by service-connected disability (e.g. mild, moderate, or  severe), since the approximate date of onset of the disability.

With respect to the left knee disability, the examiner should specifically address the following: 

A)  Report the Veteran's ranges of flexion and extension of the left knee in degrees.

B)  Determine whether the service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts. (Even if flare-ups are denied by the Veteran, the examiner must still comment as to the functional impact of the previously reported flare-ups at the prior examination.)

All limitation of function, including due to pain on use (including repetitive motion), must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such must be noted in the report.

C)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the left knee.

D)  State whether there is lateral instability or subluxation of the left knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

E)  Given reports of a torn meniscus, state whether the Veteran has undergone any form of knee surgery, and if so, specifically indicate any symptomatic residuals involving the meniscus (e.g., dislocation or symptomatic removal).  

F)  Note the presence and severity of any impairment of the tibia or fibula, and describe any genu recurvatum found to be present.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all lay contentions raised by the Veteran, including contentions regarding limitation of motion during flare-ups of lumbar spine and left knee disability, and of lumbar spine radiculopathy into the bilateral extremities.  

2.  Schedule the Veteran for a new VA mental health examination.  The examiner should indicate that a complete copy of this REMAND was made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.  

Following examination, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected depressive disorder and his service-connected  PTSD.  To the extent possible, the examiner should determine which manifestations of PTSD and depressive disorder, if any, are distinct for each disability.

The examiner should discuss the effects, if any, of the Veteran's PTSD and depressive disorder on his social and occupational adaptability.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and depressive disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the record and readjudicate the issue of entitlement to an increased disability rating for the Veteran's service-connected PTSD/depressive disorder, and if necessary, assign separate ratings for each disability.  If the Veteran's appeal as to this issue is not satisfied, furnish him and his representative with a supplemental statement of the case and afford the appropriate opportunity to respond thereto.  

4.  If the benefits sought on appeal are not granted in full, ensure that a supplemental statement of the case is issued on all appropriate issues.  This appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


